The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614).
Regarding claim 1, Ono et al. teach in figure 4 and related text a display device comprising: 
a plurality of pixels respectively coupled to scan lines and data lines intersecting the scan lines (see figures 1 and 2), 
wherein at least some of the pixels comprise: 
a driving transistor 28 including a first insulating layer 422 disposed on a substrate 402, a first active layer 424 disposed on the first insulating layer 422, a first gate electrode “Gate2” disposed on the first active layer 424, and a first source electrode SD2 and a first drain electrode (another SD2) electrically connected to the first active layer 424, the first drain electrode being spaced apart from the first source electrode by a first distance, and 
a switching transistor 30 including a second gate electrode “Gate1” disposed between the substrate 402 and the first insulating layer 422, a second active layer 406 disposed on a same layer (top layer of element 402) as the first active layer 424, and a second source electrode SD1 and a second drain electrode (another SD1) electrically connected to the second active layer 406, the second drain electrode being spaced apart from the second source electrode by a second distance different from the first distance.
Ono et al. do not explicitly state that the second distance different from the first distance.
Figure 4 of Ono et al. clearly depicts that the second distance different from the first distance.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second distance different from the first distance in Ono et al.’s device, in order to adjust the device characteristics, as intended by Ono et al.

Regarding claim 2, Ono et al. teach in figure 4 and related text that the first active layer and the second active layer comprise indium-gallium-zinc oxide or indium-tin-zinc oxide.

Regarding claim 3, Ono et al. teach in figure 4 and related text that the first active layer comprises a first source region, a first drain region and a first channel region disposed between the first source region and the first drain region, and the second active layer comprises a second source region, a second drain region and a second channel region disposed between the second source region and the second drain region.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) in view of Kim et al. (2015/0371589).
Regarding claim 4, Ono et al. teach in figure 4 and related text substantially the entire claimed structure, as applied to claim 1 above, except a length of the first active layer in a first direction is greater than that of the second active layer in the first direction.
Kim et al. teach in figure 7 and in paragraph [0078] that a length of the first active layer (of transistor DT) in a first direction is greater than that of the second active layer (of transistor ST) in the first direction.
Kim et al. and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a length of the first active layer in a first direction greater than that of the second active layer in the first direction, as taught by Kim et al., in Ono et al.’s device, in order to improve the device characteristics.
The combination is motivated by the teaching of Kim et al. who point out the advantages of using a length of the first active layer in a first direction greater than that of the second active layer in the first direction.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) in view of Yoshida et al. (7,825,406).
Regarding claim 5, Ono et al. teach in figure 4 and related text substantially the entire claimed structure, as applied to claim 1 above, except the first active layer and the second active layer directly contact the first insulating layer.
Yoshida et al. teach in figure 7 and related text that the first active layer 230 and the second active layer 130 directly contact the first insulating layer 140.
Yoshida et al. and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first active layer and the second active layer directly contact the first insulating layer, as taught by Yoshida et al., in Ono et al.’s device, in order to simplify the processing steps of making the device.

Regarding claim 6, Ono et al. teach in figure 4 and related text that the driving transistor further comprises a top gate structure having a first metal layer SD1 disposed between the substrate 402 and the first insulating layer 422.  Ono et al. do not teach that the first metal layer and the second gate electrode comprise the same material.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first metal layer and the second gate electrode to comprise the same material in Ono et al.’s device in order to simplify the processing steps of making the device.

Regarding claim 7, Ono et al. teach in figure 4 and related text that the driving transistor further comprises a second insulating layer 430 disposed on the first gate electrode, and wherein the first source electrode is connected to the first source region of the first active layer through a first contact hole passing through the second insulating layer 30; and the first drain electrode is connected to the first drain region of the first active layer through a second contact hole passing through the second insulating layer 430.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second source electrode contacting the first metal layer SD1 through a fifth contact hole passing through the first insulating layer and the second insulating layer in Ono et al.’s device in order to improve the device characteristics.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (2018/0277614) in view of Yoon (2005/0262293).Regarding claim 14, Ono et al. teach substantially the entire claimed structure, as applied to claim 1 above, except using the driving transistor as  a scan driver circuit to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode disposed between the substrate and the first insulating layer and a third active layer disposed on the same layer as the first active layer.
Yoon teaches in figure 3 and related text (see e.g. claim 8) a scan driver circuit 330 to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor MP1, MP2 (see figures 4 and 5) to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode (see figure 4) disposed between the substrate and the first insulating layer (see claim 8) and a third active layer disposed on the same layer as the first active layer.
Yoon and Ono et al. are analogous art because they are directed semiconductor display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ono et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the driving transistor as a scan driver circuit to output a scan signal to the scan lines, wherein the scan driver circuit comprises a pull-up transistor to output a gate-on voltage when a pull-up node is charged with the gate-on voltage, the pull-up transistor having a third gate electrode disposed between the substrate and the first insulating layer and a third active layer disposed on the same layer as the first active layer, as taught by Yoon, in Ono et al.’s device, in order to be able to operate the device in its intended use.

Regarding claim 15, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the third active layer comprises indium-gallium-zinc oxide or indium-tin-zinc oxide in prior art’s device, in order to improve the device characteristics and in order to simplify the processing steps of making the device. 

Regarding claim 16, Ono et al. teach in figure 4 and related text that the driving transistor further comprises a second insulating layer 432 disposed on the first gate electrode.  Ono et al. do not teach that the second insulating layer does not overlap the third active layer of the pull-up transistor. It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the second insulating layer not overlapping the third active layer of the pull-up transistor in prior art.’s device, in order to simplify the processing steps of making the device by not constraining the processing steps to apply one insulating layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References C-E are cited as being related to a driving transistor and a switching transistor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
5/26/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800